RECEIVED

     SEP 0 8 2015                                                      COURT OF APPEALS
                                                                    SECOND DISTRICT OF TEXAS
   COURT OF APPEALS
SECOND DISTRICT OF TEXAS          IN   THE   COURT OF   APPEALS         SEP -8 2015
  0E3RA 3PISAK, CLERK
                                 SECOND      DISTRICT OF TEXAS
                                                                    DEBRASPISAK, CLERK

     REGINALD D.        DAVIS/

              Appellant,
     v.                                           § Court of Appeals No. 02-15-00283-CR
                                                  § Trial Court No. 0851753D
     The State of Texas

              Appellee.


                        RESPONSE TO COURTrS ORDER TO SHOW GROUNDS

                                 FOR   CONTINUING THE    APPEAL



     TO THE HONORABLE JUDGES OF THE SECOND DISTRICT COURT OF APPEALS:
       In response to this Court's order/ Appellant would show GOOD CAUSE/
     as follows:
      Even though the trial court's initial order denying Appellant's
     request for appointment of counsel and second request to conduct
     DNA testing was signed on April 17, 2015/ Appellant was not served
     with a copy of the trial court's order until he inquired with the
     trial court clerk concerning the status of the case. The trial
     court's clerk mailed Appellant a copy of the trial court's April
     17/ 2015 order/ which Appellant received on June 9, 2015.
      On June 10, 2015/ Appellant filed his "Motion For Leave To File
     Out Of Time Notice of Appeal" informing the trial court that he
      had received late notice of its April 17, 2015 order.
       On July 10, 2015, Appellant/ pursuant to Texas Rule of Appellate
      Procedure 4.2(a)(1) and Texas Rule of Civil Procedure 306a.4,
      filed his "Sworn Motion And Notice Of Late Notice of Judgment."
       In response to Appellant's motion/ the trial court then vacated
      its April 17/ 2015 judgment and reissued its judgment on July
      23/ 2015. Appellant thereafter filed his timely notice of appeal
      on August 7/ 2015.
       According to Appellant's understanding of TRAP 4.2(a)(1)/
      Appellant's Sworn Motion and Notice of Late Judgment was timely/
      because it was within 90 days of the April 17/ 2015 judgment.
    It is because of these circumstances that Appellant believes this
  Court has jurisdiction to continue this appeal, (fn.l)


  WHEREFORE,       PREMISES CONSIDERED/ Appellant respectfully request
  that this Court finds that it has jurisdiction to continue this
  appeal.




  Dated: September 2, 2015
                                                                         Reginald D. Davis


                                   CERTIFICATE       OF SERVICE

  I hereby certify that I mailed a true and correct copy of the
  foregoing to the Tarrant County District Attorney/ 401 W.
  Belknap/ Fort Worth/ TX 7*6196 via U.S. mail.



  Dated: September 2, 2015
                                                                       Reginald D. Davis




FN.l/ Appellant also has motions far appointment of appellate aoinsel and fee a fcee cap/ of
    the Appellate reoord pending before the trial court.
Reginald D. Davis #1237767
Eastham Unit
2665   Prison   RD.   1
Lovelady, TX 75851
                 RECEIVED
                  SEP 0 8 2015
   LEGAL                              Clerk,   Court of Appeals
                COURT OF APPEALS
                                      Second District   of Texas
           SECOND DISTRICT OF TEXAS
                DEBRA SPISAK. CLERK   401 W. Belknap, Suite 9000
                                      Fort Worth,   TX 76196-0211
                                          'SiSSOSU           U||il«|j|»||J|^l,|JJiM,lll,.l|.l||l#l|.||l.„»|lm||M